Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.
Election/Restrictions
Applicants provides that claims 1-3, 5-9, 13-17 and 19-21 are drawn to the elected invention of specie I. The examiner disagrees. Claims 4-5, 8-10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse for restriction made on 11/22/2021.
Applicants’ submits that claim 16 also belong to species I as figure 2 illustrates that negative and positive values are possible for this embodiment, see specification paragraph bridging pages 12 and 13, in particular lines 5 to 17 of page 13 is not persuasive since figures 1-4 show that the embodiment in figures show positive value when mechanical seal is provided. Figure 5 shows that over pressurization or over compression of the sealing rings cause a negative ration shown in figure 5 (e.g. this is method limitation and/or intended use limitation, see MPEP 2113-2114). Examiner is taking claims to show the structure of the invention claimed.
Claims 4-5 (see specification to antecedent basis of claim language and this provides that claims 4-5 read on a non-elected invention), 8-10 (see specification to antecedent basis of claim language and this provides that claims 8-10 read on a non-elected invention) and 16 (e.g. as shown in figure 5 the ratio is capable of being negative when and if the membrane is deformed to 
In conclusion claims 4-5, 8-10 and 16 are withdrawn.
It is further note that searching all embodiments would cause different searches or divergent searches which would burden the examiner.
This election is made Final.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-3, 6, 13-15, 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, “the sliding surface”, this language causes confusion in view of language provided in line 5. Please clarify to what applicant means and wants (e.g. a sliding surface of the second sealing ring to form a sealing gap).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 11-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobrosavljevic (US. 2,866,656).
Dobrosavljevic discloses a mechanical seal comprising: a first sealing ring (e.g. 1) and a second sealing ring (e.g. 19), wherein the first sealing ring comprises comprising a sliding surface (e.g. sliding surface contacting sliding surface of 19) and an end face (e.g. end face connected with 8 to housing 5 and 6) facing away from the sliding surface, wherein the first sealing ring is configured to contact with a sliding surface of the second sealing ring to form a sealing gap (e.g. intended use, see MPEP 2113-2114), an elastically deformable membrane (e.g. EM) connected to the first sealing ring at a first connecting location (e.g. 1st C, see annotated figure below) and covering the end face of the first sealing ring (e.g. figures), wherein the membrane is connected at a second connecting location (e.g. 2nd C, see annotated figure below), opposite the first connecting location, to a housing or to a holding part (e.g. see annotated figure below), wherein the membrane has a first side (e.g. 1st S, see annotated figure below) facing away from the first sealing ring and facing a medium space to be sealed, wherein the membrane comprises a second side (e.g. 2nd S, see annotated figure below) facing away from the first side and facing the end face of the first sealing ring, and wherein the first side facing away from the st C and 2nd C, see figure below), wherein the cone section adjoins the first connecting location, wherein the cone section extends from the first connecting location to the second connecting location and, in an unloaded state, comprises an increasing axial spacing (e.g. spacing between the end face and the elastically deformable membrane) relative to the end face of the first sealing ring, wherein the increasing axial spacing increases from the first connecting location to the second connecting (this is shown in figure below and this is also the case due to slanted surface of the sealing ring, also see figures 1-2, especially uninstalled figure 1) location such that the cone section by an elastic deformation contacts more or less, as a function of the medium pressure in the medium space, the end face of the first sealing ring so that a ratio between a gap-opening force and a gap-closing force relative to each other is adjusted at the sealing gap (e.g. again intended use and/or method limitation given little patentable weight or no patentable weight, see MPEP 2113-2114, the reference of Dobrosavljevic teaches all the structural limitation of the claims).
Regarding claim 2: The membrane, in a pressure less state of a medium in the medium space, exerts a first force such that a contact force acting on the sliding surface of the first sealing ring is maximal at a transition region of the sliding surface of the first sealing ring into the medium space (e.g. method limitation given little patentable weight or no patentable weight, see MPEP 2113-2114, the reference of Dobrosavljevic teaches all the structural limitation of the claims).

Regarding claim 6: The mechanical seal according to claim 1, further comprising a clamping sleeve (e.g. 7), wherein the membrane is connected by the clamping sleeve to the first sealing ring.
Regarding claim 7: The membrane is connected to the end face of the first sealing ring (e.g. figures show this structure).
Regarding claim 13: Wherein the cone section extending from the first connecting location to the second connecting location determines an elastic deformability of the membrane (e.g. that would be the case due to the cone section and the increasing axial spacing from inner diameter to outer diameter of the 1st sealing ring 1).
Regarding claim 14: Wherein a radial measurement (L) of the cone section and an axial measurement (A) of a region at the second connecting location are in a first range defined by 0 < A/L < 2 or in a second range defined by -0.5 < A/L < 2 (e.g. see figure below).
Regarding claim 15: Wherein the increasing axial spacing determines an elastic deformability of the membrane (e.g. that is the case due to structure taught by Dobrosavljevic).
Regarding claim 17: Wherein an elastic deformability of the membrane is determined by one or more features selected from the group consisting of a cone angle of the cone section of 
Regarding claim 20: Wherein the end face of the first sealing ring facing away from the sliding surface passes by a slanted portion or by a step into an outer wall surface of the first sealing ring (e.g. slant, see annotated figure below).
Regarding claim 21: A device comprising a medium space sealed by a mechanical seal according to claim 1 (e.g. medium capable of traveling in 5, see entire reference of Dobrosavljevic).

    PNG
    media_image1.png
    433
    371
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrosavljevic in view of Neuberger et al (US. 20160084383A1).
Dobrosavljevic discloses the invention as claimed above but fails to disclose aerodynamic or hydrodynamic effective structures are introduced into at least one of the first and second sealing rings. Neuberger discloses sealing having a sliding surface and a second embodiment that the sliding surface having aerodynamic or hydrodynamic effective structures (e.g. paragraph 0057 and claim 19). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sliding surface of Dobrosavljevic to have aerodynamic or hydrodynamic effective structures as taught by Neuberger, to provide pumping and lubrication of fluid medium, when the seal is used in a fluid medium environment (e.g. inherent due to hydrodynamic or aerodynamic structures). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The invention claimed is taught by many reference, see all references on 892 form (At least claim 1 is taught by Vik shows all structure in figure 1, Zutz figure 1, Tsuboi figures 1 and 4, Charhut figures showing 33 and 31, Morley figure 2 element 114 and 106, Yazawa figure 3, Friskney shows in figure 6 and Utvitch in figure 1 elements 16 and 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675